     Case 1:21-cr-00040-RJJ ECF No. 29, PageID.89 Filed 04/09/21 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION
                                ____________________


UNITED STATES OF AMERICA,                 No. 1:21-cr-40

              Plaintiff,                  Hon. Robert J. Jonker
v.                                        Chief United States District Judge

CHRISTOPHER ALLAN BODEN, a/k/a            Hon. Phillip J. Green
“Captain,” LEESA BETH VOGT, a/k/a         United States Magistrate Judge
“Lis Bokt,” a/k/a “Moose,” and DANIEL
REYNOLD DEJAGER, a/k/a “Daniel
Reynold,” a/k/a “Daniel Miester,” a/k/a
“Danichi,”

            Defendants.
_____________________________________/


          DEFENDANTS’ JOINT UNOPPOSED MOTION FOR
      ENDS OF JUSTICE CONTINUANCE AND SUPPORTING BRIEF
    Case 1:21-cr-00040-RJJ ECF No. 29, PageID.90 Filed 04/09/21 Page 2 of 5



                                           MOTION

       Defendants Christopher Allan Boden, Leesa Beth Vogt, and Daniel Reynold DeJager, by

and through their counsel and pursuant to 18 U.S.C. § 3161(h)(7)(A), hereby request that this

Court grant a 120-day ends of justice continuance adjourning all pending deadlines in this case,

including but not limited to the April 27, 2021 final pre-trial conference and the May 11, 2021

trial date. Defendants request the extension based on the voluminous discovery to be reviewed

in this matter—presently over 45 gigabytes of data and 250,000 documents.

       In support of this Motion, Defendants will file waivers of their Speedy Trial Act rights.

       Pursuant to Local Criminal Rule 12.4, undersigned counsel contacted Assistant United

States Attorney (AUSA) Justin Presant, who informed Defendants’ counsel that the United

States does not object to the requested relief. Therefore, this Motion is “unopposed,” and a

Certificate of Concurrence will follow the filing of this Unopposed Motion for Ends of Justice

Continuance.


                                    SUPPORTING BRIEF

       On February 21, 2021, the United States filed a 28-count Complaint alleging all

defendants (Count 1) conspired to operate an unlicensed money transmitting business, in

violation of 18 U.S.C. §§ 371 and 1960; (Count 2) operated an unlicensed money-transmitting

business in violation of 18 U.S.C. §§ 1960 and 2; and (Counts 18–27) structured transactions in

violation of 31 U.S.C. §§ 5324(a)(3), (d), and 18 U.S.C. § 2. (ECF No. 1, PageID.1–5, 14–15.)

The indictment further alleges that Christopher Boden and Daniel DeJager (Count 3) conspired

to launder money in violation of 18 U.S.C. § 1956(h); (Counts 4–14) laundered money in

violation of 18 U.S.C. §§ 1956(a)(1)(A)(i), (B)(i), and 2; and (Counts 15–16) laundered money

in violation of 18 U.S.C. § 1956(a)(3)(B). (Id. at PageID.6–12.) The indictment also alleges that



                                                1
    Case 1:21-cr-00040-RJJ ECF No. 29, PageID.91 Filed 04/09/21 Page 3 of 5



Christopher Boden (Count 17) laundered money in violation of 18 U.S.C. § 1956(a)(3)(B); and

(Count 28) attempted to collect a debt by extortionate means in violation of 18 U.S.C. § 894(a).

(Id. at PageID.13, 16.)

       On March 9, 2021, the Court issued an Order Setting Final Pretrial and Trial (ECF No.

21). The Order set a final pretrial conference for April 27, 2021 and trial for May 11, 2021. By

the date of the final pretrial conference, the parties are ordered to discuss any legal issues,

including motions in limine; enter into stipulations of uncontested facts; and disclose the identity

of all expert witnesses. (ECF No. 21, PageID.69.)

       The parties initially were unable to stipulate to a protective order regarding the

government’s initial production of documents. However, while the government’s Motion for a

Protective Order (ECF No. 22) was pending, the government made available certain limited

initial discovery on March 22. The initial productions to Mr. Boden alone totaled over 4

gigabytes of data.

       Follow a hearing before U.S. Magistrate Judge Green, the parties submitted a proposed

protective order, which Judge Green issued on April 1, 2021. The following day the government

produced over 43 gigabytes of additional discovery. The government also noted that it would

make available to Mr. Boden for inspection several other pieces of electronic media, including

31 thumb drives and over 40 external hard drives.

       With a pretrial conference deadline of April 27 there is no practical way for the

Defendants to adequately review this discovery with sufficient time to grapple with all relevant

legal and factual issues, enter into stipulations of uncontested facts, and disclose all necessary

expert witnesses as required by the Court’s Order Setting Final Pretrial and Trial (ECF No. 21).

And dispositive motions are essentially precluded by the current schedule, as the government

would have 28 days to file responsive pleadings to any such motion. If a dispositive motion were


                                                  2
    Case 1:21-cr-00040-RJJ ECF No. 29, PageID.92 Filed 04/09/21 Page 4 of 5



filed today, then the response would not be due until after the final pretrial conference, and nearly

on the eve of trial.

        This Court has wide latitude to exclude time from the 70-day Speedy Trial Act within

which a defendant must be brought to trial in order to “respond to the needs of individual cases.”

18 U.S.C. § 3161(h)(7); see also United States v. White, 985 F.2d 271, 275 (6th Cir. 1993).

        Undersigned counsel have been working diligently to review the charges in the

Indictment and conduct a defense investigation. The requested relief will allow counsel for the

Defendants time to receive and review this voluminous discovery, and for the defense teams to

complete their respective investigations, and to explore plea resolution options with the United

States Attorney’s Office. For these reasons, the best interests of justice will be served by the

requested 120-day continuance, and the stated reasons for the unopposed request outweigh the

interest of the public and all Defendants in a speedy trial.

        On April 8, 2021, AUSA Justin Presant informed Defendants’ counsel via email that the

United States does not object to the requested relief. Consequently, the request is “unopposed”

by the United States.

        For the foregoing reasons, we respectfully request that this Court grant a 120-day ends of

justice continuance of all pending deadlines in this case, including, but not limited to, the April

27, 2021 final pre-trial conference and the May 11, 2021 trial date.




                                                  3
     Case 1:21-cr-00040-RJJ ECF No. 29, PageID.93 Filed 04/09/21 Page 5 of 5



Dated: April 9, 2021                    /s/ Brian P. Lennon
                                        Brian P. Lennon (P 47361)
                                        Paul H. Beach (P82036)
                                        Warner Norcross + Judd LLP
                                        150 Ottawa Avenue, NW, Suite 1500
                                        Grand Rapids, MI 49503
                                        (616) 752-2000
                                        blennon@wnj.com
                                        pbeach@wnj.com

                                        Attorneys for Defendant Christopher Boden


Dated: April 9, 2021                    /s/ Brett A. Purtzer (with permission)
                                        Brett A. Purtzer
                                        HESTER LAW GROUP, INC., P.S.
                                        1008 S. Yakima Avenue, Suite 302
                                        Tacoma, WA 98405
                                        (253) 272-2157

                                        Attorneys for Defendant Daniel Reynold
                                        DeJager


Dated: April 9, 2021                    /s/ Matthew G. Borgula (with permission)
                                        Matthew G. Borgula (P57330)
                                        Laura J. Helderop (P82224)
                                        SPRINGSTEAD BARTISH BORGULA &
                                        LYNCH, PLLC
                                        60 Monroe Center NW, Suite 500
                                        Grand Rapids, MI 49503
                                        (616) 458-5500

                                        Attorneys for Defendant Leesa Vogt
21593017




                                       4
